Title: Certification for Jacques Le Maire de Gimel, 30 March 1784
From: Franklin, Benjamin
To: 



Passy, March 30. 1784—

I do hereby certify whom it may concern, that Col. Lemaire came from Virginia to France in the Year 1778, with Letters of Recommendation to me from Patrick Henry Esquire then

Governor of that State, by whom he was employed to procure Arms and military Stores here for the Use of their Army; which Commission, as far as I have ever heard, he executed with Fidelity & Ability, to the Satisfaction of the Government there.

B Franklin

